        Case 1:15-cr-00491-LTS Document 823
                                        824 Filed 12/28/20
                                                  01/03/21 Page 1 of 2
                                                                     9




                                   Law Offices Of
                                 Donna R. Newman
                                   Attorney at Law
                              20 Vesey Street, Suite 400
                             New York, New York 10007
                        tel. 212-229-1516 fax 212-676-7497
                             donnanewmanlaw@aol.com
                               Member: N.Y. & N.J. Bar




December 28, 2020                                            MEMO ENDORSED

ECF and Email to Chambers
The Honorable Laura Taylor Swain
United States District Court Judge
For the Southern District of New York
United States District Court
500 Pearl Street
New York, New York 10007

Re:   United States v. Delligatti, et al. (Tyrone McCullum),
      15-cr-491 (LTS)

Dear Judge Swain:

I was appointed under the Criminal Justice Act (“CJA”) to represent Tyrone
McCullum in the above referenced criminal matter. Mr. McCullum was sentenced
on March 14, 2017, to a term of 13 years of imprisonment. He is currently serving
his sentence at Ray Brook Federal Correctional Institution.

He has contacted my office to file a motion for a reduction of his sentence pursuant
to 18 U.S.C. §3582(c)(1)(A). Mr. McCullum has sent me his medical records,
which I have reviewed along with the denial of his request for Compassionate
Release from the Warden of Ray Brook FCI. Based on my review, Mr. McCullum
has a meritorious motion. Accordingly, I respectfully request that the Court
reappoint me under the CJA to represent Mr. McCullum for the purpose of filing
with Your Honor a motion for Compassionate Release, nunc pro tunc from
        Case 1:15-cr-00491-LTS Document 823
                                        824 Filed 12/28/20
                                                  01/03/21 Page 2 of 2
                                                                     9




December 10th when I first began to review Mr. McCullum’s file and review his
medical records.

I also ask that Your Honor appoint Clara Kalhous, Esq. (see attached CV) as
associate counsel under CJA at the rate of $100 an hour. Ms. Kalhous has assisted
me in the filing of several motions for Compassionate Release and while I continue
to oversee her drafts of the motions we have filed for clients, she has taken on the
majority of the drafting. Inasmuch as her rate is considerably lower than my CJA
rate, there is a considerable savings of CJA funds by appointing Ms. Kalhous as
associate counsel. If the Court grants this request, I would likewise request that her
appointment be approved nunc pro tunc from December 10, 2020.

Thank you for your consideration.

Respectfully submitted,
     /s/
                                                 The foregoing requests are granted, NPT to
Donna R. Newman
                                                 December 10, 2020. DE# 823 resolved.
Enc.
                                                 SO ORDERED.
                                                 1/2/2021
                                                 /s/ Laura Taylor Swain, USDJ
                 Case
                  Case1:15-cr-00491-LTS
                       1:15-cr-00491-LTS Document
                                          Document823-1 Filed01/03/21
                                                   824 Filed  12/28/20 Page
                                                                        Page31ofof97

(347) 415-9523                         CLARA S. KALHOUS, ESQ.                                             CLARA.KALHOUS@GMAIL.COM



EXPERIENCE            ATTORNEY
                      Now Counsel Network; New York, NY                                      July 2016 - present
                      Research and draft memoranda and motions for federal and state civil and criminal litiga-
                      tion on a per-case basis to attorneys in New York and New Jersey.

                      ASSOCIATE ATTORNEY (OF COUNSEL)
                      Richard H. Rosenberg, Esq.; New York, NY                               February 2016 - present
                      Litigate federal criminal district court matters at all stages from arraignment to sentenc-
                      ing, including researching (discovery review, case investigation, strategic and legal
                      analysis); drafting (memoranda, motions, briefs, discovery demands, responses, and
                      replies); negotiating plea agreements with opposing counsel; representing clients in court
                      appearances; and counseling clients.

                      ASSOCIATE ATTORNEY (OF COUNSEL)
                      Donna R. Newman, PA; New York, NY                                          October 2012 - present
                      Perform federal and state research (discovery review, case investigation, strategic and legal
                      analysis) and drafting (memoranda, motions, briefs, discovery demands, responses, and
                      replies) in civil and criminal litigation matters, both trial and appellate. Second seat at two
                      federal trials.

                      ATTORNEY/OWNER
                      Clara Kalhous, Esq.; New York, NY                                       December 2010 - present
                      Focus on civil litigation and criminal defense at the trial and appellate levels. Experienced
                      in writing legal motions, memoranda, complaints, discovery requests and responses in
                      civil matters; writing legal motions, memoranda, and appellate and reply briefs in crimi-
                      nal matters; performing strategic and legal analysis; negotiating with opposing counsel;
                      representing clients in state and federal court appearances, depositions, and mediations;
                      and counseling clients.

                      OF COUNSEL
                      Meringolo & Associates, P.C.; New York, NY                            December 2010 - present
                      Provide per-case litigation support including civil and criminal motions, responses, and
                      replies; civil memoranda; discovery review, demands, and replies; and appellate research
                      and brief drafting. Second seat at four federal criminal trials and two federal civil trials
                      from 2011 to 2013. Assisted in the negotiation of an eight-figure civil settlement as well as
                      several smaller settlements in New York, New Jersey, and Pennsylvania (pro hac vice).

                      ASSOCIATE ATTORNEY
                      Law Office of Seth Ginsberg; New York, NY                    December 2009 - December 2010
                      Represented clients in state and federal courts in trial and appellate criminal matters.
                      Drafted legal motions, appeals, habeas corpus petitions, and strategic memoranda.

PUBLICATIONS          Bail Pending Trial: Changing Interpretations of the Bail Reform Act and the Importance of Bail from
                      Defense Attorneys’ Perspectives, 32 Pace L. Rev. 800 (2012), with John Meringolo.

EDUCATION             BENJAMIN N. CARDOZO SCHOOL OF LAW, YESHIVA UNIVERSITY
                      New York, NY - J.D. 2009
                      Honors: Arts and Entertainment Law Journal, Heyman/ACCA In-House Counsel Externship
                      Program, International Corporate and Intellectual Property Fellowship Program, Pro-
                      gram in Holocaust and Human Rights Studies Fellow, Human Rights and Genocide
                      Clinic, Bryne Judicial Fellowship

                      UNIVERSITY OF TENNESSEE, KNOXVILLE
                      Knoxville, TN - M.M. 2005 in Music Performance and M.M. 2006 in Musicology

                      RICE UNIVERSITY
                      Houston, TX - B.A. 2001 in Political Science and German Studies

BAR ADMISSIONS        New York (2009), New Jersey (2009), E.D.N.Y. (2010), S.D.N.Y. (2010), D.N.J. (2009),
                      Second Circuit (2015).

                                              600 W. 111TH ST. #9E, NEW YORK, NY 10025
            Case
             Case1:15-cr-00491-LTS
                  1:15-cr-00491-LTS Document
                                     Document823-1 Filed01/03/21
                                              824 Filed  12/28/20 Page
                                                                   Page42ofof97
                               CLARA S. KALHOUS — REPRESENTATIVE CASES

FEDERAL TRIAL    United States v. Polanco, 16-Cr.-826 (PAE), S.D.N.Y. - Appointed as associate counsel (CJA)
EXPERIENCE       to assist in all phases including mitigation, discovery review, and drafting of pretrial and in
                 limine motions in a death eligible indictment involving murder, narcotics, firearms, and
                 Hobbs Act robbery charges. Associate at two-week trial to verdict in 2019.

                 United States v. Reid, 18-Cr.-205 (ILG), E.D.NY. - Appointed (CJA) as associate counsel in a
                 witness tampering case. Second seat four-day trial to verdict in 2018.

                 United States v. Gonzales-Cueto, 18-Cr.-48 (ILG), E.D.N.Y. - Appointed (CJA) as associate
                 counsel in a narcotics importation case. Second seat four-day trial to verdict in 2018.

                 United States v. Scott, 16-Cr.-626 (KMK), S.D.N.Y. - Retained as associate counsel in an
                 excessive use of force and conspiracy case. Gave opening statement and argued charge
                 conference, bench memoranda, and oral Rule 29 motions during the course of trial.
                 Second seat 10-day trial to verdict in 2017.

                 United States v. Laurent, 11-Cr.-303 (NGG), E.D.N.Y. - Appointed as a paralegal (CJA) to
                 assist in a case alleging racketeering, conspiracy to commit racketeering, murder, conspir-
                 acy to murder, Hobbs Act robbery, conspiracy to commit robbery, and firearms offenses.
                 Drafted and litigated numerous pretrial and in limine motions including challenges to fin-
                 gerprint, ballistics, and DNA evidence. Third seat eight-week trial to verdict in 2015.

                 United States v. Libous, 14-Cr.-448 (VB), S.D.N.Y. - Retained to review all documents and
                 subpoenas; draft pretrial and in limine motions and sentencing memorandum for Mr. Li-
                 bous, who was charged with violations of 26 U.S.C. § § 7212(a) and 7206(1).

                 United States v. Del Rosario, 12-Cr.-81 (KBF), S.D.N.Y. - Appointed as associate counsel
                 (CJA) in a narcotics conspiracy case. Drafted numerous in limine motions. Second seat five-
                 day trial to verdict in 2012.

                 United States v. DiMattina, 11-Cr.-705 (JBW), E.D.N.Y. - Appointed as associate counsel
                 (CJA). Drafted numerous winning in limine motions for Mr. DiMattina, an alleged as-
                 sociate of the Genovese Organized Crime Family, who was charged with two counts of
                 conspiracy to commit extortion, two counts of extortion, and one count of using a
                 firearm in connection with the first conspiracy and extortion counts. After a three-day
                 trial in 2012 (third seat), Mr. DiMattina was acquitted on three of the five counts. The
                 Honorable Jack B. Weinstein denied the defense’s motion to acquit pursuant to Federal
                 Rule of Criminal Procedure 29 but praised the arguments therein as “powerful.” Mr.
                 DiMattina’s conviction was subsequently overturned on the grounds identified in the mo-
                 tion to acquit.

                 United States v. Shepard, 10-Cr.-653 (GBD), S.D.N.Y. - Appointed as associate counsel (CJA).
                 Won a pretrial motion for severance for Ms. Shepard, who was charged with conspiracy
                 to distribute and possess with the intent to distribute 1,000 or more kilograms of mixtures
                 and substances containing marijuana and with making false statements to the govern-
                 ment. After trial, the government dropped the false statements charges. Second seat six-
                 day trial to verdict in 2011.

                 Freydl v. Meringolo, et al., 09-Cv.-7196 (KPF), S.D.N.Y. - Won partial summary judgment
                 dismissing all claims against the personal defendant as well as two of the plaintiff ’s eight
                 enumerated claims for compensation against the corporate defendant. The parties
                 reached a settlement on the second day of trial. Second seat at a two-day bench trial.

                 Hooker v. United States of America, 11-Cv.-2840 (LGS), S.D.N.Y. - Second seat at a two-day
                 bench trial arising out of Mr. Hooker’s complaint that the Bureau of Prisons negligently
                 failed to protect Mr. Hooker from a reasonable risk of foreseeable harm under 18 U.S.C.
                 § 4042 and under New York State law pursuant to the Federal Tort Claims Act.

REPRESENTATIVE   Yurkovic v. NJHESAA, et al., 16-Cv.-5339 (PGS), D.N.J. - Researched and drafted motions
CIVIL CASES      in opposition to defense motions to dismiss the complaint pursuant to Fed.R.Civ.P. 12(b)
                 (6) in a case alleging violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681a, et seq.,
                 and related tort claims.


                                                           PAGE 2
            Case
             Case1:15-cr-00491-LTS
                  1:15-cr-00491-LTS Document
                                     Document823-1 Filed01/03/21
                                              824 Filed  12/28/20 Page
                                                                   Page53ofof97
                               CLARA S. KALHOUS — REPRESENTATIVE CASES

                 The State of New York and The City of New York v. BB’s Corner, Inc. Nitecap Entertainment Corp. et
                 al., 12-Cv.-1828 (KBF), S.D.N.Y. – BB’s Corner and Nitecap were charged with violating
                 the Contraband Cigarette Trafficking Act, the Cigarette Marketing Standards Act, New
                 York Executive Laws 156-c and 63. The complaint alleged that they were manufacturing
                 and selling cigarettes with a Roll-Your-Own Tobacco machine without New York State or
                 City tax stamps, and that the cigarettes were not certified as fire-safe. After challenging

                 the government’s motion for a preliminary injunction, BB’s Corner and Nitecap were
                 permitted to remain in business. Before the case came to a final resolution, federal legisla-
                 tion was passed that obviated the need for continued litigation.

                 Curves International, Inc. v. Deraney, et al., 11-Cv.-5487 (FSH), D.N.J. - Negotiated a favorable
                 settlement on behalf of the corporate defendant in a breach of franchise contract case.

                 Steele v. First National Bank of Mifflintown, et al., 11-Cv.-1124 (JEJ), M.D.P.A. - Drafted a
                 winning motion objecting to the magistrate’s report and recommendation that the case be
                 dismissed. After nearly three years of litigation, the case was settled for a substantial sum.

                 The Estate of Samir L. Wilkens v. Spotlight Live,111153/08 – Mr. Wilkens was a patron at
                 Spotlight Live, a Manhattan nightclub, when his life came to an abrupt end at the age of
                 20. The wrongful death cause of action alleged negligence and gross negligence for Spot-
                 light’s failure to provide adequate security, which subsequently caused the death of Mr.
                 Wilkens.

                 The Estate of Joseph P. Graffagnino v. Lower Manhattan Dev. Corp., 104784/08 – A wrongful
                 death cause of action on behalf of the Estate of firefighter Joseph P. Graffagnino, who at
                 33 years of age lost his life while fighting the infamous fire at the Deutsche Bank Building, on
                 August 18, 2007. The case was partially settled for $10,000,000.00, the largest settlement
                 for a civil servant employee in United States history.


REPRESENTATIVE   United States v. Scales, 19-Cr.-96 (LTS), S.D.N.Y. - Appointed as associate counsel (CJA) in a
CRIMINAL CASES   case alleging narcotics conspiracy and murder-for-hire (death eligible superseding indict-
                 ment anticipated).

                 United States v. Sumlin, 18-Cr.-682 (SHS), S.D.N.Y. - Appointed as associate counsel (CJA)
                 in a felon-in-possession indictment to meet with the client and prepare motions in antici-
                 pation of trial.

                 United States v. Zancocchio, 18-Cr.-15 (AKH), S.D.N.Y. - Appointed as associate counsel
                 (CJA) to review discovery and listen to cooperator recordings in a multi-defendant racke-
                 teering case allegedly involving organized crime. Client was acquitted of all charges at
                 trial.

                 United States v. Lopez, 17-Cr.-390 (RJD), E.D.N.Y. - Appointed as associate counsel (CJA) in
                 a multi-defendant case alleging, inter alia, narcotics conspiracy.

                 United States v. Jones, 18-Cr.-41 (DLC), S.D.N.Y. - Appointed as associate counsel (CJA) in a
                 multi-defendant racketeering conspiracy case alleging narcotics conspiracy, Hobbs Act,
                 and firearms violations.

                 United States v. Mateo, 17-Cr.-449 (KPF), S.D.N.Y. - Appointed as associate counsel (CJA) in
                 a multi-defendant narcotics distribution conspiracy case.

                 United States v. Carter, 18-Cr.-390 (PAE), S.D.N.Y. - Appointed as associate counsel (CJA) in
                 a multi-defendant narcotics distribution conspiracy case. Client received a below-Guide-
                 lines sentence based on 18 U.S.C. § 3553(a) considerations raised in sentencing memo-
                 randum.

                 United States v. Tejada-Jimenez, 17-Cr.-520 (ENV) and 17-Cr.-490 (ENV), E.D.N.Y. -
                 Appointed as associate counsel (CJA) to assist in all aspects of two related cases, one of
                 which involved identity theft and false statements on a United States passport application,
                 and the other of which involved a narcotics conspiracy.

                                                            PAGE 3
Case
 Case1:15-cr-00491-LTS
      1:15-cr-00491-LTS Document
                         Document823-1 Filed01/03/21
                                  824 Filed  12/28/20 Page
                                                       Page64ofof97
                  CLARA S. KALHOUS — REPRESENTATIVE CASES

     United States v. Acosta, et al., 17-Cr.-487 (KMW), S.D.N.Y. - Appointed as associate counsel
     (CJA) to assist the attorney for the lead defendant in all aspects of a multi-defendant case
     involving firearms trafficking and narcotics conspiracy, including review and analysis of
     numerous Title III wire interceptions.

     United States v. Blain, 17-Cr.-364 (CS), S.D.N.Y. - Appointed as associate counsel (CJA) to
     review discovery in a multi-defendant narcotics conspiracy.

     United States v. Ubilava, 17-Cr.-350 (KBF), S.D.N.Y. - Appointed as associate counsel (CJA)
     to assist in all aspects of a multi-defendant racketeering conspiracy case allegedly involv-
     ing a Russian organized criminal enterprise.

     United States v. Francois, 16-Cr.-281 (PKC), E.D.N.Y. - Appointed as associate counsel (CJA)
     to assist in discovery review and drafting of pretrial and in limine motions including Fourth
     Amendment challenges to the arrest and related searches in a case involving Hobbs Act
     robbery and firearms charges. After negotiations and an extensive sentencing memoran-
     dum, the client received a 63-month sentence of incarceration, which represented a near-
     ly 90% reduction from the applicable Guidelines range on the Hobbs Act count.

     United States v. Cummings, 16-Cr.-212 (LAK), S.D.N.Y. - Appointed as associate counsel
     (CJA) to assist in discovery review and motion practice in a multi-defendant RICO case.
     Drafted a motion for deferred prosecution in consultation with lead CJA counsel that re-
     sulted in a successful misdemeanor plea negotiation.

     United States v. Pryor, 16-Cr.-311 (KMW), S.D.N.Y. - Appointed as associate counsel (CJA)
     to assist in discovery review and motion practice in a multi-defendant narcotics case.
     Drafted a motion for deferred prosecution in consultation with lead CJA counsel that
     resulted in a plea to a misdemeanor offense of narcotic possession.

     United States v. Glover, 15-Cr.-537 (VEC), S.D.N.Y. - Appointed as associate counsel (CJA) to
     assist in discovery review and motion practice in multi-defendant RICO case. Participated
     in plea negotiations that resulted in a reduction of the mandatory minimum sentence
     from 10 to 5 years. After preparation of an extensive sentencing memorandum concern-
     ing the application of the Career Offender Guideline to Mr. Glover, he received a sen-
     tence of the mandatory minimum 60 months and the district court agreed that his prior
     convictions should be counted as relevant conduct to the offense of conviction.

     United States v. Grant, 16-Cr.-468 (GHW), S.D.N.Y. - Retained as associate counsel to assist
     with drafting complex motions in a case alleging conspiracy to commit honest services
     wire fraud, honest services wire fraud, conspiracy to pay and receive bribes and gratuities,
     and receipt of bribes and gratuities. Client was acquitted after jury trial.

     United States v. Murgio, 15-Cr.-769 ((AJN), S.D.N.Y. - Appointed (CJA) to assist with discov-
     ery review, organization, and analysis in preparation for trial on charges including money
     laundering, bribery, and operation of an unlicensed money transmitting business. Orga-
     nized and reviewed high volume of discovery and summarized relevant documents for
     lead CJA attorneys’ review.

     United States v. Budovsky, 13-Cr.-368 (DLC), S.D.N.Y. - Appointed as associate counsel (CJA)
     to assist in pretrial motion practice, discovery review, large database searches, and trial
     preparation in the case with the largest volume of discovery ever produced in the history
     of the Southern District. Drafted numerous in limine motions, voir dire requests, discovery
     demands, and jury instructions on behalf of Mr. Budovsky, who was charged with viola-
     tions of 18 U.S.C. §§ 1956(h) and 1960 in connection with his alleged ownership and
     management of Liberty Reserve.

     United States v. Yang, 13-Cr.-179 (ER), S.D.N.Y. - Appointed (CJA) to assist in discovery re-
     view and pretrial motion practice. Drafted a motion for deferred prosecution and when
     that application was denied, drafted a venue motion to transfer the case to the Eastern
     District of California. Prosecution reconsidered and client was offered deferred prosecu-
     tion before the district court decided the venue motion.



                                              PAGE 4
                  Case
                   Case1:15-cr-00491-LTS
                        1:15-cr-00491-LTS Document
                                           Document823-1 Filed01/03/21
                                                    824 Filed  12/28/20 Page
                                                                         Page75ofof97
                                       CLARA S. KALHOUS — REPRESENTATIVE CASES

                         United States v. Castillo-Medina, 12-Cr.-65 (SLT), E.D.N.Y. - Drafted and argued multiple
                         pretrial motions on behalf of Mr. Castillo-Medina, who was charged with conspiracy to
                         import and distribute marijuana and with money laundering.

                         United States v. Mattocks, 12-Cr.-712 (SHS), S.D.NY. - Appointed as associate counsel (CJA).
                         Assisted in negotiating a reduced plea to a single count of using a telephone in further-
                         ance of a narcotics conspiracy and drafted a sentencing memorandum focusing on Ms.
                         Mattocks’ status as the sole caregiver for her two young children and her invalid mother.
                         Ms. Mattocks, who had originally faced a 10-year mandatory minimum sentence, was
                         sentenced to three years of probation.

                         United States v. Lowenstein, 10-Cr.-583 (DLI), E.D.N.Y. - Assisted in pre- and post-plea nego-
                         tiations on behalf of Mr. Lowenstein, who was charged with mail fraud and alleged to
                         have devised a scheme to obtain in excess of $1.8 million in fraudulent rebates from For-
                         tune 500 companies. After extensive negotiations and pretrial motions, the loss amount
                         calculation was reduced from $1.8 million to under $400,000, significantly lowering Mr.
                         Lowenstein’s potential sentence.

                         United States v. Manzella, et al., 10-Cr.-0010 (ENV), E.D.N.Y. - Drafted a winning motion for
                         a concurrent sentence for Mr. Manzella, who was charged with Hobbes Act robbery, con-
                         spiracy to commit a Hobbes Act robbery, and unlawful use of a firearm in connection
                         therewith. After pleading guilty in a related case, 09-Cr.-1243 (LAK), S.D.N.Y., to RICO
                         conspiracy, racketeering, illegal gambling, and wire fraud and receiving a 48-month sen-
                         tence, Mr. Manzella was facing a possible consecutive sentence of 156 months. Following
                         oral argument, the Honorable Eric N. Vitaliano found that the S.D.N.Y. case constituted
                         “related conduct” and sentenced Mr. Manzella to a total term of 108 months in prison.

                         United States v. Rea, 10-Cr.-767 (JBW), E.D.N.Y. - Drafted numerous winning in limine mo-
                         tions for Mr. Rea, who was charged with RICO conspiracy, murder, attempted murder,
                         extortion, and illegal gambling. The government alleged that Mr. Rea was an associate of
                         the Bonanno Organized Crime Family and the shooter in a 1980 murder. Mr. Rea faced
                         a potential life sentence. Following successful litigation of the defense’s in limine motions,
                         the Honorable Jack B. Weinstein ordered a hearing on the suppression of Mr. Rea’s post-
                         arrest statements to be reopened. After jury selection, Mr. Rea pled guilty to a single
                         count of conspiracy to commit extortion and faced a potential sentence of 12 to 18
                         months in prison. He was sentenced to five years of probation.

REPRESENTATIVE    United States v. Ahmed, 18-550, 2d Cir. - Appointed as associate counsel (CJA) to assist in
FEDERAL APPEALS & researching and drafting appellate brief in a document-intensive, multi-count Medicare
PETITIONS FOR     fraud case following a 12-day trial.
CERTIORARI
                  United States v. Burke, 16-3842, 2d Cir. - Retained to represent Mr. Burke in connection
                  with his opposition to the Government’s motion to dismiss his appeal and to file an appel-
                  late brief on his behalf after his convictions for violating the civil rights of an individual
                  in police custody and a subsequent conspiracy to cover up the violation.

                         United States v. Khan, 17-3287, 2d Cir. - Appointed as associate counsel (CJA) to assist lead
                         counsel in researching and drafting the appellate brief for Mr. Khan, who was convicted
                         after trial of federal narcotics offenses.

                         United States v. Altareb, 17-1717, 2d Cir. - Assisted in drafting the appellate brief for Mr.
                         Altareb, who was convicted after trial of offenses including operation of an unlicensed
                         money transmitting business and bulk cash smuggling.

                         United State v. Fiumano, 16-3250, 2d Cir. - Assisted in drafting Mr. Fiumano’s appeal from
                         his conviction of wire fraud in violation of 18 U.S.C. § 1349, including a challenge under
                         Honeycutt v. United States, 581 S.Ct. __ (June 5, 2017) to the forfeiture imposed.

                         United States v. Ventura, 15-2675, 2d Cir. - Assisted in drafting Mr. Ventura’s appeal from his
                         conviction of felony murder and consequent life sentence, focusing on the accuracy of the
                         jury charge given on the 18 U.S.C. § 924(c) offense, given that the law was changed in the
                         years between the date of the offense and the trial, and whether murder-for-hire is a
                         crime of violence.

                                                                   PAGE 5
Case
 Case1:15-cr-00491-LTS
      1:15-cr-00491-LTS Document
                         Document823-1 Filed01/03/21
                                  824 Filed  12/28/20 Page
                                                       Page86ofof97
                   CLARA S. KALHOUS — REPRESENTATIVE CASES

     Anderson v. United States, —S.Ct.— (2017) - Assisted in drafting Mr. Anderson’s petition for
     certiorari, asking the Supreme Court to consider the Second Circuit’s application of
     Mathis v. United States, 136 S.Ct. 2243 (2016) to Mr. Anderson’s prior Connecticut State
     felony conviction and consequent determination that he was properly sentenced as a ca-
     reer offender.

     United States v. Miranda, 15-3702, 2d Cir. - Assisted lead counsel, who won remand of Mr.
     Miranda’s case for re-sentencing pursuant to 18 U.S.C. § 3582(c)(2) and United States
     Sentencing Guidelines Amendment 782.

     United States v. Grenier, 15-4112, 2d Cir. - Assisted in drafting Mr. Grenier’s appeal, which
     argued that his mental illness and self-medication with methamphetamine on the date of
     the offense made it impossible for him to have knowingly and intentionally imported nar-
     cotics.

     United States v. Brown, 16-269, 2d Cir. - Appointed as associate counsel (CJA) to assist in
     drafting Mr. Brown’s appeal, which argued principally that the government proved a
     crime that was not charged in the indictment but failed to prove either the charged sub-
     stantive federal mail fraud or mail fraud conspiracy.

     Rios Suarez v. United States, —S.Ct.— (2015) - With lead counsel, drafted Mr. Rios Suarez’
     petition for certiorari asking the Court to rule on the circuit split concerning personal
     standing to raise a violation of the rule of specialty.

     United States v. Anderson, 15-238, 2d Cir. - Assisted in drafting Mr. Anderson’s appeal, argu-
     ing principally that the district court’s abdication of its role of the guardian of the trial
     process’s regularity had substantially prejudiced Mr. Anderson and denied him a fair trial
     and due process of law, and that Mr. Anderson was incorrectly designated a career of-
     fender under U.S.S.G. § 4B1.1.

     United States v. Vasquez, 14-2494, 2d Cir. - Appointed as associate counsel (CJA) to research
     and draft Mr. Vasquez’ appeal, which argued principally that the district court erred in
     finding Mr. Vasquez competent to stand trial.

     United States v. Libous, 15-1798, 2d Cir. - Drafted Mr. Libous’ appeal, which argued that his
     conviction should be overturned because the prosecution failed to prove willfulness be-
     yond a reasonable doubt.

     United States v. Del Rosario, 15-670, 2d Cir. - Assisted in drafting Mr. Del Rosario’s appeal
     from the district court’s denial of his motion for re-sentencing. The prosecution conceded
     that Mr. Del Rosario’s case should be remanded for re-sentencing and that the district
     court had erred in setting a firm deadline before which he was barred from applying for
     re-sentencing consideration under the 2014 Sentencing Guidelines amendments.

     United States v. Yingst, 12-Cr.-4628, 2d Cir. - Assisted in drafting Mr. Yingst’s appellate brief
     and reply, which argued that images stored on a networked computer were not demon-
     strably downloaded by Mr. Yingst and should not, therefore, have been counted against
     him for purposes of Sentencing Guidelines calculations.

     United States v. Sebbern, 14-3211, 2d Cir. - Assisted in drafting appellate brief and reply for
     Mr. Sebbern, who was convicted after a jury trial of murder in aid of racketeering, con-
     spiracy to commit murder in aid of racketeering, racketeering, racketeering conspiracy,
     unlawful use of firearms, felon in possession of a firearm, body-armor possession, and
     conspiracy to distribute cocaine base and cocaine.

     United States v. Calabretta, 14-3969, 3d Cir. - Assisted in drafting Mr. Calabretta’s appellate
     brief, reply, and winning supplemental post-argument brief requested by the Court con-
     sidering the application of Johnson v. United States, 135 S. Ct. 2551 (2015) to Mr. Calabret-
     ta’s case that resulted in a precedential opinion from the Third Circuit holding the resid-
     ual clause of USSG §4B1.2 void for vagueness and remanding Calabretta’s case for re-
     sentencing.

     United States v. Rios Suarez, 14-2378, 2d Cir. - Assisted in drafting Mr. Rios Suarez’ appel-
     late brief and reply, which argued that he was denied the effective assistance of counsel
                                                PAGE 6
Case
 Case1:15-cr-00491-LTS
      1:15-cr-00491-LTS Document
                         Document823-1 Filed01/03/21
                                  824 Filed  12/28/20 Page
                                                       Page97ofof97
                  CLARA S. KALHOUS — REPRESENTATIVE CASES
     during plea negotiations in violation of the Fifth and Sixth Amendments of the United
     States Constitution and that the 648-month (54-year) sentence imposed on the 46-year-
     old defendant was effectively a life sentence imposed in violation of the Colombian extra-
     dition order pursuant to which Mr. Rios Suarez was subject to the jurisdiction of the
     Southern District of New York.

     United States v. Del Rosario, 12-3963, 2d Cir. - Assisted in drafting Mr. Del Rosario’s moving
     appellate brief and reply and the supplemental brief after the United States Supreme
     Court’s decision in Alleyne v. United States, 133 S.Ct. 2151 (2013). Mr. Del Rosario’s appeal
     argued that Brady violations and other trial irregularities deprived him of the fair trial to
     which he was entitled under the Constitution. Mr. Del Rosario’s supplemental brief
     raised the issue of whether Mr. Del Rosario’s prior conviction should have been submitted
     to the jury and found beyond a reasonable doubt rather than determined by the judge by
     a preponderance of the evidence. The Court of Appeals for the Second Circuit upheld
     the sentence. The Supreme Court of the United States denied certiorari on the supple-
     mental question, declining to reconsider Almendarez-Torres v. United States, 118 S. Ct. 1219
     (1998).

     United States v. Shepard, 11-4450, 2d Cir. - Assisted in drafting Ms. Shepard’s appellate brief
     and reply, which argued primarily that venue was improper in the Southern District of
     New York and asked the Court to consider whether text messages sent from one cellular
     telephone to another, where the sender is unaware of the receiver’s location, were suffi-
     cient to create venue in the receiver’s location.

     United States v. Okpomo, 10-3981, 2d Cir. - Identified the winning issue—misapplication of
     the Sentencing Guidelines—and drafted Mr. Okpomo’s appellate brief, resulting in a re-
     mand for re-sentencing and a subsequent 13-month reduction in Mr. Okpomo’s term of
     incarceration.

     United States v. Freeman, 10-5047, 2d Cir. - Assisted in drafting Mr. Freeman’s appellate
     brief, which argued that his sentence was procedurally unreasonable because it was based
     on clearly erroneous factual findings and assumptions about the national security implica-
     tions of his conduct that were unsupported by the record.




                                               PAGE 7
